Citation Nr: 0944676	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-31 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of injury of 
the right eye.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to 
September 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2006 from the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in part denied service connection for 
residuals of an injury to the right eye.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ)  via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran claims entitlement to service connection for 
residuals of a right eye injury.

A review of the evidence reflects that additional development 
is necessary in order to properly adjudicate this claim.  The 
Veteran is noted to have provided lay evidence citing that he 
injured his right eye in service in a racquetball accident in 
1983.  He alleges he was treated for this at a hospital Fort 
Riley Kansas.   

Attempts to obtain complete service treatment records have 
thus far been unsuccessful.  A review of the file suggests 
that the National Personnel Records Center (NPRC) had mailed 
the Veteran's service treatment records to the RO in October 
2003, but the records were never received by the RO.  The RO 
advised the Veteran of this in a February 2004 duty to assist 
letter and asked him to submit any copies he may have of 
service treatment records.  The Veteran responded in May 2004 
that he does not have any service treatment records.

Thus far, the only record obtained from the National 
Personnel Records Center (NPRC) were copies of a March 1981 
enlistment examination.  The RO's unsuccessful efforts to 
obtain additional service records from the NPRC were 
documented in a March 2008 letter sent to the Veteran.  This 
letter also advised the Veteran of alternate sources that 
could be obtained by him in lieu of the service records and 
indicated that the VA would assist in helping him do so.  

Although the Veteran has not responded to this letter 
regarding alternate evidence, the Board finds that given the 
circumstances of this case, he should be provided another 
opportunity to do so.  Additionally the RO should ensure that 
it has exhausted every avenue to obtain service department 
records pertinent to his claim.  While the RO has documented 
its correspondences with the NPRC regarding the service 
treatment records, it is not clear whether it has attempted 
to contact the original service department to ascertain 
whether it may still have records available of his claimed 
treatment for a right eye injury at Fort Riley Kansas back in 
1983.  

In cases where the Veteran's service treatment records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the Veteran in 
developing facts pertinent to his claims in a case where 
service treatment records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service treatment records have been destroyed or lost, the 
Board has a duty to advise the claimant to obtain other forms 
of evidence, such as lay testimony.  Dixon v. Derwinski, 3 
Vet. App. 261 (1992).  

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service treatment records are missing.  A non-exhaustive list 
of documents that may be substituted for service treatment 
records in this case includes: statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a Veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations. VA Adjudication Procedure Manual, Manual M21- 
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).

If the appellant's complete service treatment records cannot 
be located, the AOJ must take necessary steps to identify and 
obtain alternate records for the appellant.

Additionally, the Board notes that while there are records of 
treatment for eye problems such as glaucoma from 2002 to 
2005, in this instance, it would be probative to obtain 
records of treatment for eye problems shortly after service, 
as this could lend credibility to the Veteran's lay evidence 
of an injury to the right eye in service, with a subsequent 
disability shown shortly after service.  

Furthermore, given the Veteran's lay history of having 
injured his eye in service, and the recent medical evidence 
showing right eye pathology, an examination should be 
conducted to obtain an etiology opinion, even if additional 
evidence is not obtained.  The Veteran is noted to be 
competent to provide lay evidence pertaining to sustaining an 
inservice injury.  However in this instance there is no 
evidence showing that he has medical training or expertise, 
he is not competent to offer a medical opinion as to the 
existence of an etiological relationship between his eye 
disorder and his reported trauma in service.  See 38 C.F.R. § 
3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 3371, 1376-1377; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus an examination 
should be conducted to attempt to obtain such an opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to 
clarify the date(s) and location(s) of the 
claimed right eye injury in service at 
Fort Riley, Kansas in 1983, as well as the 
dates and locations of any subsequent 
treatment for the right eye during 
service.  

2.  Thereafter following receipt of the 
Veteran's response above, or following the 
expiration of the period of time for the 
Veteran to provide such response, the AOJ 
should take appropriate steps to secure 
all complete service treatment records or 
alternative records for the Veteran 
through official channels including the 
NPRC or any other appropriate source, 
including from the medical facility at 
Fort Riley, Kansas where he has alleged 
treatment in 1983, and including the 
appellant, as per the procedures set forth 
in VA Adjudication Procedure Manual, 
Manual M21- 1, Part III, paragraph 4.25(c) 
and 4.29, if so warranted.  Any and all 
records obtained should be associated with 
the claims file.  If there are no records, 
the AOJ should so specifically find and 
the documentation used in making that 
determination should be set forth in the 
claims file.

3.  The AOJ should contact the Veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for a right eye disorder since 
service.  After securing the necessary 
release(s), the AOJ should obtain these 
records.  All correspondence, as well as 
any treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the Veteran and 
his representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2009).

4.  Thereafter, following the above, the 
AOJ should schedule the Veteran for a VA 
examination by a specialist in eye 
disorders, to determine the nature, 
extent, and etiology of any eye disorder 
that he may have.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should obtain 
from the Veteran his detailed clinical 
history and in reviewing the record of his 
eye treatment in service should also 
review not only any service treatment 
records that might be obtained but also 
the history of injury to the right eye in 
service cited by the Veteran in his lay 
evidence.  All pertinent pathology 
associated with the Veteran's visual 
acuity, and any other disabling condition 
of the eye which is found on examination, 
should be noted in the report of the 
evaluation.  After reviewing the Veteran's 
claims folder, as well as interviewing and 
examining him, the examiner should express 
an opinion as to whether it is at least as 
likely as not (i.e., at least a 50/50 
probability) that any current right eye 
disorder is related any incident of 
service.

5.  Following completion of the above 
development, the AOJ should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received and fully sets forth the 
controlling law and regulations pertinent 
to the issue on appeal.  It must contain 
notice of all relevant actions taken on 
the claims for benefits.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
have adverse consequences on his claim.  38 C.F.R. § 3.655 
(2009).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


